COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 Elizabeth Quiroz, as Next Friend of Joseph                   No. 08-14-00073-CV
 Cardona a/k/a Joseph Quiroz,                  §
                                                                Appeal from the
                            Appellant,          §
                                                               205th District Court
 v.                                            §
                                                            of El Paso County, Texas
Jorge Fabio Llamas-Soforo, M.D.,                §
Individually, Jorge Fabio Llamas-Soforo,                        (TC# 200-2694)
M.D., P.A., d/b/a El Paso Eye Care Center,      §
Luis Alberto Ayo, M.D., Pediatrix Medical
Group of Texas, P.A., Pediatrix Medical        §§
Group, Inc., Roy John Caviglia, M.D., et
al.,                        State.             §

                             Appellees.        '§

                                          O R D'E R

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until September 12, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James E. Girards, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before September 12, 2014.

       IT IS SO ORDERED this 13th day of August, 2014.

                                              PER CURIAM
Before McClure, C.J., Rivera, and Rodriguez, JJ.